NOT FOR PUBLICATION

                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY
                           CAMDEN VICINAGE

                               :    CIV. NO. 19-18204 (RMB-AMD)
DAVID C. ANDREWS,              :
                               :
               Plaintiff       :
                               :
     v.                        :         OPINION
                               :
WARDEN DAVID ORTIZ,            :
                               :
               Defendant       :


BUMB, DISTRICT JUDGE

     Plaintiff David C. Andrews (“Plaintiff”), incarcerated in the

Federal Correctional Institution in Fort Dix, New Jersey (“FCI

Fort Dix”), filed a civil rights complaint on September 23, 2019.

(Compl., ECF No. 1.)1 The Court administratively terminated the

action because Plaintiff submitted a deficient application to

proceed in forma pauperis under 28 U.S.C. § 1915. Plaintiff has

now submitted a properly completed application to proceed in forma

pauperis under 28 U.S.C. § 1915 (IFP App., ECF No. 4) that

establishes his financial ability to proceed without prepayment of




1The Court takes judicial notice that Petitioner filed a petition
for writ of habeas corpus under 28 U.S.C. § 2241, challenging the
Bureau of Prison’s refusal to waive his Sex Offender Public Safety
Factor, the same subject matter of the present complaint. See
Andrews v. Ortiz, 19cv9136(RMB), (D.N.J. July 10, 2019) (Opinion,
ECF No. 3; Order, ECF No. 4.)
the filing fee. The Court will reopen this matter and grant

Petitioner’s IFP application.

     When a prisoner is permitted to proceed without prepayment of

the filing fee or when the prisoner pays the filing fee for a civil

action    regarding    prison   conditions    and   seeks    redress   from   a

governmental entity, officer or employee of a governmental entity,

28 U.S.C. §§ 1915(e)(2)(B); 1915A(b) and 42 U.S.C. § 1997e(c)(1)

require courts to review the complaint and sua sponte dismiss any

claims that are (1) frivolous or malicious; (2) fail to state a

claim on which relief may be granted; or (3) seek monetary relief

against a defendant who is immune from such relief. For the reasons

discussed below, the Court dismisses the amended complaint without

prejudice.

I.   Sua Sponte Dismissal

     Courts must liberally construe pleadings that are filed pro

se. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v.

Gamble, 429 U.S. 97, 106 (1976)). Thus, “a pro se complaint,

however   inartfully     pleaded,   must    be   held   to   ‘less   stringent

standards    than     formal    pleadings    drafted    by   lawyers.’”   Id.

(internal quotation marks omitted). “Court personnel reviewing pro

se pleadings are charged with the responsibility of deciphering

why the submission was filed, what the litigant is seeking, and

what claims she may be making.” See Higgs v. Atty. Gen. of the
                                      2
U.S., 655 F.3d 333, 339-40 (3d Cir. 2011) (quoting Jonathan D.

Rosenbloom, Exploring Methods to Improve Management and Fairness

in Pro Se Cases: A Study of the Pro Se Docket in the Southern

District of New York, 30 Fordham Urb. L.J. 305, 308 (2002)).

     A pleading must contain a “short and plain statement of the

claim showing that the pleader is entitled to relief.” Fed. R.

Civ. P. 8(a)(2). “To survive a motion to dismiss, a complaint must

contain sufficient factual matter, accepted as true, to ‘state a

claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009) (quoting Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 570 (2007)). “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. (quoting Twombly, 550 U.S. at 556.) Legal

conclusions, together with threadbare recitals of the elements of

a cause of action, do not suffice to state a claim. Id.

     Thus, “a court considering a motion to dismiss can choose to

begin by identifying pleadings that, because they are no more than

conclusions, are not entitled to the assumption of truth.” Id. at

679. “While legal conclusions can provide the framework of a

complaint, they must be supported by factual allegations.” Id. If

a complaint can be remedied by an amendment, a district court may

not dismiss the complaint with prejudice, but must permit the
                                 3
amendment. Grayson v. Mayview State Hospital, 293 F.3d 103, 108

(3d Cir. 2002).

II.   DISCUSSION

      A.   The Complaint

      Plaintiff asserts jurisdiction under Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1979).

(Compl., ECF No. 1 at 2, ¶1.) The sole defendant named in the

complaint is David Ortiz, Warden of FCI Fort Dix. (Id., ECF No. 1

at 1, ¶2.) Plaintiff alleges the following facts, accepted as truly

solely for purposes of this screening Opinion.

      Bureau of Prisons’ (“BOP”) policy permits a Public Safety

Factor waiver to be reviewed and approved by the Designation and

Sentencing Computation Center, and requests are to be made by

institution staff on Form 409. (Compl., Appendix D, ECF No. 1-4 at

2, ¶7.) On November 13, 2017, Plaintiff petitioned a prison

employee, Mr. Olson, to file a Form 409 with the BOP Designation

and Sentencing Computation Center to apply for a waiver of his Sex

Offender Public Safety Factor (“SOPSF”). (Compl., Appendix D, ECF

No. 1-4 at 1, ¶1.) The request was denied because Plaintiff was a

sex offender. (Id.) No other reason was given. (Id.) Plaintiff

made the same request to Warden Ortiz, who also denied the request

because Plaintiff was a sex offender. (Id., ¶2.)



                                 4
      On January 31, 2018, Plaintiff made repeated his request to

M.D. Caravajal, Regional Director, who denied the request but told

Plaintiff it could be granted if FCI Fort Dix staff felt Plaintiff

no longer warranted low security supervision. (Compl., Appendix D,

ECF No. 1-4 at 1, ¶3.) On May 3, 2018, Plaintiff asked Mr. Olson

and   Warden   Ortiz   if   he   warranted   the   security   level   he   was

assigned. (Id., ¶4.) They told Plaintiff they had already addressed

that issue. (Id.)

      On June 4, 2018, Plaintiff forwarded his request for staff

to file a waiver of his SOPSF to the BOP Central Office, and the

Central Office concurred with Warden Ortiz and denied the request.

(Id., ¶5.) Plaintiff asked Associate Warden Charles Smith about

the denial of his request, and Smith told Plaintiff that he was

not viewed as a candidate for camp placement. (Id., ¶6.)

      Plaintiff asserts the following causes of action, verbatim:

           I) R.S. § 1979 Civil Action for Deprivation of
           Rights2

           The bias[ed] and d[i]scriminatory nature
           practiced by the staff at Federal Correctional
           Institution Fort Dix in refusing to consider
           processing the internal forms to consider
           Public Safety Factor waiver due to inmates
           charges[’], has led to the disenfranchisement
           of services toward all inmates of similar
           charges.

2 42 U.S.C. § 1983 is based on the Revised Statutes § 1979. See
Adickes v. S.J. Kress & Co., 398 U.S. 144, 146 n. 1 (1970).

                                      5
          II) § 10.2 Right to Rehabilitation Programs3

          The court has held that the goal of the
          statutory   scheme   for  sex   offenders   is
          rehabilitation. Consequently, sex offenders
          have a right to individual treatment. Such
          treatment is also required by due process.
          Vocational Technical Programming may be viewed
          as a Rehabilitation Program that assists in
          reducing recidivism. Inmate was denied that
          opportunity.

          III) § 10.6 Civil Disabilities

          A prisoner is “civilly dead” or suffers a loss
          of his/her civil rights upon conviction of a
          felony that reaches the courts. Historically,
          convicted felons were held to have forfeited
          all their civil rights. This extreme view has
          been modified in recent years. Inmate has
          suffered a loss of his Civil Rights to be
          treated equally under the color of law, due to
          discriminatory and biased practices exercised
          by   the   staff   of   Federal   Correctional
          Institution Fort Dix.

(Compl., Appendix D, ECF No. 1-3 at 1.)

     B.    Bivens Claims

     Plaintiff alleges causes of action under 42 U.S.C. § 1983,

although he asserts jurisdiction under Bivens, 403 U.S. 388 (1979).

Plaintiff complains of violations of his civil rights by a federal

actor, Warden David Ortiz of FCI Fort, Dix.




3It is not clear what Plaintiff is referring to by “§ 10.2 Right
to Rehabilitation Programs” or by “§ 10.6 Civil Disabilities.”
                                6
      Section 1983 is applicable when one’s constitutional rights

were violated by a person acting under color of state law. West v.

Atkins, 487 U.S. 42, 48 (1988); Malleus v. George, 641 F.3d 560,

563 (3d Cir. 2011). “[A] Bivens action is the federal analog to

suits brought against state officials under Rev. Stat. § 1979, 42

U.S.C. 1983.” Hartman v. Moore, 547 U.S. 250, 254 n.2 (2006).

Generally,    to   establish   a   claim   for   relief   under     Bivens,   a

plaintiff must demonstrate: (1) that the conduct was committed by

a   federal   actor,   and   (2)   that    defendant’s    conduct    deprived

Plaintiff of a right secured by the Constitution or federal laws.

See Brown v. Philip Morris, 250 F.3d 789, 800 (3d Cir. 2001)

(finding a Bivens action will lie “where the defendant has violated

the plaintiff’s rights under color of federal law.”)

      In 2017, the Supreme Court held that if a Bivens claim arises

in a new context, a district court must first employ a special

factors analysis before allowing a damages suit to proceed. Ziglar

v. Abbasi, 137 S. Ct. 1843 (2017). A Bivens claim arises in a new

context if the context is different from the three cases where the

Supreme Court approved of an implied damages remedy under the U.S.

Constitution. Id. at 1855.4 The Court reserves the special factors


4Those three cases are Bivens, 403 U.S. 388 (recognizing an implied
damages remedy to compensate those injured by federal officers who
violated the Fourth Amendment’s proscription of unreasonable
search and seizure; Davis v. Passman, 442 U.S. 228 (1979)
                                 7
analysis under Abbasi, and for purposes of this screening only,

assumes there is an implied Bivens remedy for Plaintiff’s claims.

             1.    Substantive Due Process Claim

      A prisoner does not have a liberty interest under the Due

Process Clause “in a particular housing location or custody level

while under the jurisdiction of correctional authorities.” Green

v. Williamson, 241 F. App’x 820, 822 (3d Cir. 2007) (per curiam)

(citations omitted); Ford v. Bureau of Prisons, 570 F. App’x 246,

251 (3d Cir. 2014) (per curiam) (same). Additionally, prisoners do

not   have   a    constitutional   right   to   particular   rehabilitation

programs. See Becerra v. Miner, 248 F. App’x 368, 370 (3d Cir.

2007) (assignment of a Public Safety Factor that disqualifies

prisoner from certain programs “is not outside what a prisoner

‘may reasonably expect to encounter as a result of his or her

conviction in accordance with due process of law.’” (quoting Fraise

v. Terhune, 283 F.3d 506, 522 (3d Cir. 2002) (citations omitted)).




(recognizing an implied damages remedy to compensate an
administrative assistant who sued a Congressman under the Fifth
Amendment Due Process Clause for firing her because she was a
woman); and Carlson v. Green, 446 U.S. 14 (1980) (recognizing an
implied damages remedy to compensate a prisoner’s estate for
violation of the prisoner’s Eighth Amendment right to be free of
cruel and unusual punishment by failing to treat his asthma).
                                8
             2.     Equal Protection Claim

        To proceed on an Equal Protection claim based on the BOP’s

assignment of a Sex Offender Public Safety Factor (“SOPSF”), a

prisoner must allege that “the BOP treated him differently from

any person similarly situated when it assigned him a SOPSF.” Day

v. Nash, 191 F. App’x 137, 139 (3d Cir. 2006). Plaintiff has not

alleged that a similarly situated prisoner who was assigned a SOPSF

was treated differently than him. In other words, that another sex

offender under similar circumstances was denied an opportunity to

seek a waiver of the SOPSF from the Designation and Sentencing

Computation       Center.   The   Court   will   dismiss   Plaintiff’s   Equal

Protection    Claim     without    prejudice.     Plaintiff   may   submit   an

amended complaint if he can allege additional facts supporting his

Equal Protection Claim.

III. CONCLUSION

        The Court will dismiss the complaint without prejudice for

failure to state a claim.



An appropriate order follows.



DATE:    November 6, 2019                     s/Renée Marie Bumb
                                              RENÉE MARIE BUMB
                                              United States District Judge



                                          9
